       Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )      Criminal No. 4:19-cr-087
                                              )
v.                                            )
                                              )
BRANDEN GERRICK SMITH,                        )      DEFENDANT’S SENTENCING
                                              )      MEMORANDUM
               Defendant.                     )


                                       INTRODUCTION

       On May 15, 2019, the government obtained an indictment charging Branden Smith with

being a prohibited person in possession of a firearm, on or about March 1, 2019, in violation of

18 U.S.C. §§ 922(g)(1), 922(g)(9), and 924(a)(2). A notice of forfeiture was also filed, pursuant

to 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c). A clarifying superseding indictment was

returned on June 20, 2019, and on August 6, 2019, Mr. Smith formally accepted responsibility by

pleading guilty to the charge, and consenting to the forfeiture. The Court accepted his plea, and

adjudicated him guilty, on August 21, 2019.

       The presentence report drafter determined that Mr. Smith’s base offense level under the

advisory sentencing guidelines is 20, because the firearm was possessed in this case subsequent

to Mr. Smith accruing a prior conviction for a drug trafficking offense. (PSR ¶ 15). No other

specific offense characteristics were applied. After applying a three-level reduction for

acceptance of responsibility (PSR ¶¶ 22, 23), and calculating his criminal history category as IV

(PSR ¶ 39), the presentence report drafter found a total offense level of 17, and an advisory

sentencing guideline range of 37 to 46 months of imprisonment. (PSR ¶ 93). There are no
        Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 2 of 7




advisory guideline issues needing resolution at sentencing. The only remaining issue in the case

is what sentence is “sufficient, but not greater than necessary” under 18 U.S.C. § 3553(a) in this

case.

                                          ARGUMENT

        Branden Smith is a forty-two-year-old factory worker, Automotive Service Excellence

certified mechanic, and former tow truck driver. He was born in Des Moines, but has lived in

smaller cities and towns throughout Iowa since he was three years old. He grew up in a middle

class family, and was primarily raised by his mother after his parents divorced. His father was

his role model, but he felt like he was always treated differently compared to his siblings and

cousins. It was only when his father passed away from cancer that Mr. Smith learned his

paternal uncle is his actual father, which Mr. Smith now believes explains why he was treated

differently.

        At age fifteen, Mr. Smith started using alcohol and methamphetamine. He later tried

cocaine for a few months when he was nineteen, but methamphetamine has remained his drug of

choice, and caused him significant problems throughout his life. Since the age of fifteen, he has

struggled to stay off of methamphetamine, and at his worst was up to snorting or smoking 3.5

grams per day. His methamphetamine use has caused him to miss school and work over the

years, led to problems with the law, and causes significant problems with his marriage because

he would leave the home to get high, and abuse his wife when he was using. He suffers from

neuropathy stemming from his use of methamphetamine, and he still thinks about using

methamphetamine on a daily basis. He has had limited treatment in the past, consisting of a

2013 thirty-day inpatient program at Zion Recovery Services in Clarinda, Iowa, which he could

only get into after intentionally failing a drug test while he was receiving outpatient services. He

                                                 2
           Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 3 of 7




has been pursuing substance abuse treatment classes while incarcerated at the Polk County Jail

during this case. He knows he is an addict, and has a strong desire for future substance

treatment, particularly in an inpatient setting, which he believes will provide him with the most

benefit.

       Indeed, Mr. Smith’s criminal history reflects his problems related to methamphetamine

use discussed above. He has misdemeanor convictions for simple and domestic abuse assault

from his early twenties, an assault causing bodily injury against his wife when he was twenty-

three, a possession of methamphetamine with intent to deliver conviction from 2016 when he

was thirty-nine, along with another domestic abuse assault causing injury that occurred a few

days later. The circumstances surrounding the events of this case further resulted in State of

Iowa convictions for domestic abuse assault 2nd offense, interference with official acts, and

criminal mischief. It is very obvious that methamphetamine and Mr. Smith do not mix well, and

that he becomes a different person who is chaotic and violent while under the influence of it.

       In this case, on March 1, 2019, Mr. Smith was suicidal during a methamphetamine binge.

After his father’s death in January of 2019, he had relapsed, and his life revolved around his

methamphetamine use and its effects on him. By March he had left the home he shared with his

wife, and then sent messages the evening of March 1st indicating he was suicidal and going to

shoot himself. The messages included a picture of him holding a rifle against his head. Later

that evening, he called his wife and again told her he was going to shoot himself, before she

heard a loud bang and the call ended, leading her to call the police.

       About an hour after responding to Mrs. Smith’s call, police received another call

reporting that Mr. Smith was pursuing his wife’s vehicle in his truck. Police officers responding

to the second call saw Mr. Smith following his wife’s vehicle in his truck. They attempted to

                                                 3
       Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 4 of 7




stop his truck, but he refused to stop, and instead drove back to his home. Officers pulled into

the driveway right behind him, but he ignored their commands to stop and put up his hands, and

instead went inside the house and locked the door. After attempting to negotiate with him for a

while, officers entered the house by force, and placed him under arrest without further incident.

Inside of his truck they located a slightly unzipped rifle case containing an unloaded rifle, which

led to the federal charge in this case due to Mr. Smith’s being legally prohibited from possessing

firearms.

       The only question remaining before the Court is what sentence to impose in this case.

Here, Mr. Smith’s advisory sentencing range is driven by the increase to his base offense level

stemming from his prior methamphetamine trafficking conviction, along with his

aforementioned criminal history. While these are all appropriate considerations when

determining what sentence to impose, it is clear that the firearm was not related to any sort of

drug trafficking activity in this case, and that Mr. Smith had not returned to such activity despite

his relapse into using methamphetamine again. Indeed, the rifle had no role here beyond being

part of Mr. Smith’s suicidal ideation. While the encounter with law enforcement officers prior to

his arrest on March 1st was assuredly a potentially dangerous situation, he had left the rifle in the

case in the truck when it occurred, and the situation never escalated into violence from anyone

involved.

       Furthermore, the advisory sentencing guidelines simply do not account for the role that

Mr. Smith’s methamphetamine use played in either the events of this case, or in his criminal

history. But Mr. Smith certainly recognizes that role, and clearly conveyed to the drafter of the

presentence report the plague that his methamphetamine addiction has been on his life, along

with his desire to get help to overcome that problem. He recognizes that getting a hold on his

                                                  4
        Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 5 of 7




addiction is the only way he can fully repair and rebuild the relationship his wife to any degree,

the only way to be the example to his children that he wants to be, and the only way he can avoid

continuing to have the episodic problems with the law that have occurred throughout his adult

life. He clearly has significant work skills, and has a good employment history, which further

shows that he has the potential to be an outstanding contributor to his community if he can start a

new chapter in his life where methamphetamine has no part to play.

       As noted above, Mr. Smith has spent his time in custody getting started on substance

abuse treatment. He obtained his general equivalency degree in late November through

coursework at the jail. He has also pursued mental health treatment while incarcerated, and has

been diagnosed with anxiety disorder, major depressive disorder, and acute post-traumatic stress

disorder. He is prescribed medications for his anxiety, but still suffers from night terrors, has

troubled dreams, and can be temperamental. But his overall mental health has improved since

receiving mental health care while incarcerated, and he has suffered no additional suicidal

ideations. The Probation Office has astutely recognized that he needs to pursue both substance

abuse and mental health care upon being released to supervision in the future. It is highly likely

that these issues for Mr. Smith are related to each other and therefore require different

approaches to treatment than he received in 2013, when he pursued substance abuse treatment

alone through Zion in Clarinda.

       All of this comes back to the central question of what sentence is “sufficient, but not

greater than necessary” for Mr. Smith, given the nature and circumstances of this case, and his

personal history and characteristics. It is clear that the offense in this case occurred during a

troubled period in Mr. Smith’s life, and that it is not the first time that his methamphetamine

problem has contributed to problems with the law and the abuse of his loved ones. The

                                                  5
       Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 6 of 7




circumstances surrounding the offense were serious for all involved, including Mr. Smith.

Numerous state charges arose out of the incident, along with the federal charge for possessing

the rifle. He has accepted responsibility for what he has done at both the state and federal levels,

and it does not follow that he needs to serve a lengthy imprisonment sentence to achieve a just

punishment in this case that fulfills the sentencing goals of 18 U.S.C. § 3553(a). As alluded to

above, continuing and adding to the rehabilitative efforts while on supervised release that he has

already begun while incarcerated at the jail will provide the greatest benefit for Mr. Smith and

society going forward.

       In light of all these considerations, Mr. Smith respectfully argues that the advisory

sentencing guideline range may be greater than necessary in this case, and that a lesser sentence

may be sufficient under 18 U.S.C. § 3553(a). The Court has wide discretion as to how to craft an

appropriate sentence in this case, and has nearly every sentencing option available in the law to

do so. Mr. Smith recognizes and accepts that he must face a sanction for his offense, and has

now been in federal custody for over seven months. His future goal is to reenter society in a

healthy mental state and in a better position to fully overcome his methamphetamine addiction.

He has started on that path on his volition while incarcerated, and wants to continue that progress

when he is released to supervision. To that end, if the Court determines that additional time is

necessary to be served within the Bureau of Prisons, he would like to receive substance abuse

treatment and mental health treatment while incarcerated, and respectfully requests designation

to a facility as near to Iowa as possible, so that his family can visit him. He would also like to

pursue additional vocational training, specifically in welding, if possible. As discussed above, a

sentence below the advisory range is sufficient for Mr. Smith in this case, and he respectfully

urges the Court to impose such a sentence.

                                                  6
       Case 4:19-cr-00087-RP-HCA Document 48 Filed 01/16/20 Page 7 of 7




                                             Respectfully Submitted,

                                              /s/ Joseph D. Herrold
                                             Joseph D. Herrold, Asst. Federal Defender
                                             FEDERAL PUBLIC DEFENDER’S OFFICE
                                             400 Locust Street, Suite 340
                                             Des Moines, Iowa 50309-2353
                                             PHONE: (515) 309-9610
                                             FAX: (515) 309-9625
                                             E-MAIL: joe_herrold@fd.org
                                             ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ Morgan Conn, Paralegal




                                                 7
